RENDERED: SEPTEMBER 17, 2021; 10:00 A.M.
                     NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                          NO. 2021-CA-0417-WC



M&M CARTAGE CO., INC.                                         APPELLANT



                PETITION FOR REVIEW OF A DECISION
v.            OF THE WORKERS’ COMPENSATION BOARD
                      ACTION NO. WC-10-098764



JAMES GARRISON; HONORABLE
JONATHAN R. WEATHERBY,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                         APPELLEES



                                 OPINION
                                AFFIRMING

                               ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; MAZE AND K. THOMPSON, JUDGES.

CLAYTON, CHIEF JUDGE: M&M Cartage Co., Inc. (M&M) appeals from an

opinion of the Workers’ Compensation Board which affirmed the second amended
opinion and award on remand of the Administrative Law Judge (ALJ) and his

subsequent order overruling M&M’s petition for reconsideration. Upon review,

we affirm.

                                    Background

             This case has a lengthy and complex procedural history. We set forth

below those facts which are pertinent to the resolution of this appeal.

                  The Work-Related Injury and First Surgery

             James Garrison was employed by M&M driving an 18-wheeler on

local and over-the-road routes. On December 29, 2009, he suffered a work-related

neck injury when a semi-trailer door he was holding jerked up. In May 2010, he

underwent a two-level cervical spinal fusion at C5-6 and C6-7, performed by Dr.

Wayne Villanueva. Garrison entered into a settlement agreement with M&M

which provided for temporary total disability (TTD) benefits and a weekly

monetary settlement that was later converted into a lump sum of $17,168.47.

             Meanwhile, Garrison continued to experience neck pain. Dr.

Villanueva diagnosed a broken screw and non-union at C5-6 but did not

recommend any additional surgery. Garrison sought a second opinion from Dr.

George Raque, who recommended further surgery to address the broken screw, to

re-fuse C5-6 and to extend the fusion to the adjacent level C4-5.




                                         -2-
                   The Motion to Reopen and Second Surgery

             On October 20, 2016, Garrison filed a motion to reopen based on Dr.

Raque’s recommendations. M&M disputed the compensability of the proposed

surgery and submitted the medical report of Dr. Michael Doyle, who also

recommended a fusion from C4-6 and opined that the surgery at C5-6 was related

to the 2009 work injury but the problems at C4-5 were not.

             On August 3, 2017, the ALJ relied on Dr. Doyle’s opinion to

determine that the proposed treatment and surgery for C4-5 were not work-related

and consequently not compensable, whereas the treatment and surgery for the C5-6

level were work-related and compensable. On September 5, 2017, the ALJ

awarded TTD benefits to commence on the date of the surgery.

             On October 11, 2017, Dr. Raque re-fused the level C6-7, extended the

fusion to C4-6, and performed a C5 corpectomy.

             Garrison’s symptoms improved but Dr. Raque later determined that

the fusion at C5-6 had failed again and that a screw at that level had come out of its

proper position. Dr. Raque recommended no further surgical intervention and

placed Garrison at maximum medical improvement (MMI) in September 2018.

                The ALJ’s Opinion and Award of July 22, 2019

             Following a benefit review conference, the ALJ issued an opinion and

award finding that Garrison’s cervical condition was compensable at the C5-7


                                         -3-
levels but that the condition at C4-5 was not work-related. He found that Garrison

was entitled to the TTD benefits already awarded following the second surgery.

He also determined that Garrison was not permanently totally disabled (PTD),

finding there was insufficient proof that the restrictions recommended by Dr.

Robert Sexton were work-related, and that Garrison had not proven that he would

be unable to provide services to another for remuneration on a sustained basis in a

competitive economy.

             Both parties filed petitions for reconsideration. The ALJ issued an

order on September 3, 2019, reiterating that M&M was only responsible for the

C5-7 levels, that Garrison was entitled to TTD benefits dating from the surgery

(but did not provide a termination date), and that Garrison was not permanently

disabled. The ALJ assigned Garrison a 29 percent impairment rating.

               The First Opinion of the Board, January 31, 2020

             Both parties appealed to the Board, which held that the ALJ failed to

perform the necessary evaluation in deciding that Garrison is not permanently

totally disabled, as he merely stated that he found Dr. Sexton’s opinions to be

credible without any further analysis. The Board remanded the case for him to

perform the requisite analysis pursuant to City of Ashland v. Stumbo, 461 S.W.3d

392, 396 (Ky. 2015), which requires an ALJ to undertake a five-step analysis in

order to determine whether a claimant is totally disabled, and Ira A. Watson Dept.


                                         -4-
Store v. Hamilton, 34 S.W.3d 48, 51 (Ky. 2000), which holds that “[a]n analysis of

the factors set forth in [Kentucky Revised Statutes] KRS 342.0011(11)(b), (11)(c),

and (34) clearly requires an individualized determination of what the worker is and

is not able to do after recovering from the work injury.” The Board also stated that

any impairment stemming from the C4-5 condition, which was determined not to

be work-related, could not be included in any increased award of permanent partial

disability (PPD) benefits. Neither party petitioned for review of this opinion of the

Board.

         The ALJ’s First Amended Opinion and Award of March 31, 2020

              On remand, the ALJ rendered an amended opinion and award, again

finding Garrison was not permanently totally disabled. He determined, in reliance

on Dr. Sexton’s report, that Garrison was entitled to TTD benefits for the second

surgery from October 11, 2017, the date of the second surgery, through November

1, 2018, the date of MMI. The ALJ further determined that Garrison’s impairment

rating increased 4 percent as a result of the second surgery.

              The ALJ denied the parties’ subsequent motions for reconsideration.

The parties then appealed to the Board.

               The Second Opinion of the Board, October 2, 2020

              On appeal to the Board, Garrison argued that the ALJ did not make

sufficient findings to support the conclusion that he is not permanently totally


                                          -5-
disabled and that he was entitled to TTD benefits from the date of reopening, rather

than the date of the second surgery. M&M argued that the ALJ failed to carve out

the portion of the increased impairment rating which is attributable to the non-

work-related C4-5 fusion.

             Upon review, the Board held that the ALJ had failed to set forth

adequate findings to support his determination that Garrison was not permanently

totally disabled. It further held that a “carve out” was unnecessary because Dr.

Sexton’s impairment rating, which the ALJ relied upon, related only to the work-

related portion of the surgery. The Board remanded for entry of an amended

opinion and order finding the increase to be 3 percent, noting that the ALJ based

his finding of 4 percent on Dr. Sexton’s report, but that Dr. Sexton’s report actually

found the amount to be 3 percent and the ALJ also found elsewhere that the

increase was 3 percent. Neither party appealed from the October 2, 2020 opinion

of the Board.

                              The ALJ’s Third Opinion

             On remand, the ALJ found that Garrison is permanently and totally

disabled; determined Garrison’s impairment rating increased by 3 percent; and

awarded PTD benefits commencing on the date of the motion to reopen, October

20, 2016. M&M filed a petition for reconsideration which the ALJ overruled. It

then appealed to the Board.


                                         -6-
                           The Board’s Third Opinion

             The Board affirmed the ALJ’s second amended opinion and order on

remand of November 25, 2020, and the ALJ’s order denying the petition for

reconsideration. This appeal by M&M followed.

                               Standard of Review

             As the claimant, Garrison bore the burden of proving the elements of

his claim. Trevino v. Transit Authority of River City, 569 S.W.3d 400, 403 (Ky.

2019). When, as in this case, the party with the burden of proof is successful

before the ALJ, “the issue on appeal is whether substantial evidence supported the

ALJ’s conclusion. Substantial evidence means evidence of substance and relevant

consequence having the fitness to induce conviction in the minds of reasonable

men.” Miller v. Tema Isenmann, Inc., 542 S.W.3d 265, 270 (Ky. 2018) (internal

quotation marks and citations omitted).

             Upon review, we “correct the Board only where the Court perceives

the Board has overlooked or misconstrued controlling statutes or precedent, or

committed an error in assessing the evidence so flagrant as to cause gross

injustice.” Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

                                     Analysis

             M&M argues that the ALJ’s reversal of his previous finding that

Garrison was not permanently totally disabled is arbitrary and capricious. It


                                          -7-
contends that an ALJ may not reverse factual findings on the merits in a

subsequent opinion, absent a showing of new evidence, fraud, or mistake. M&M

relies on Bowerman v. Black Equipment Co., which states: “[A]bsent newly

discovered evidence, fraud, or mistake, parties have a reasonable expectation that

they may rely on factual findings that have been fully and fairly adjudicated by an

ALJ, even when rendered in an interlocutory decision.” 297 S.W.3d 858, 868 (Ky.

App. 2009).

              But the standard is different when, as here, the opinion of the ALJ is

vacated by the Board. In its October 2, 2020 opinion, the Board vacated the ALJ’s

determination that Garrison is not permanently totally disabled and remanded for

additional findings. In this situation, “when the Board vacates an ALJ’s opinion, it

‘nullif[ies] or cancel[s]; make[s] void; invalidate[s]’ that opinion. BLACK’S LAW

DICTIONARY (10th ed. 2014).” Hampton v. Flav-O-Rich Dairies, 489 S.W.3d 230,

234 (Ky. 2016). In effect, the ALJ’s earlier opinion “ceased to exist[.]” Id. The

ALJ is thereafter

              required to write a new opinion on remand; he cannot,
              . . . simply supplement his existing opinion with
              additional findings of fact. In the process of writing that
              new opinion, there is nothing to prevent the ALJ from
              entering a different award, nor is there anything to
              compel the ALJ to enter the same award. By vacating the
              ALJ’s opinion and requiring him to make additional
              findings, the Board has implicitly authorized him to enter
              a different award[.]


                                          -8-
Id. at 234-35.

             Under the foregoing clear precedent, the Board correctly held that the

ALJ was not bound by the prior disability determination because that previous

award was vacated and remanded by the Board and neither side appealed.

             M&M further argues that because the facts underlying the ALJ’s

ultimate determination of his level of disability had not changed since his earlier

opinion, his reversal of the finding regarding permanent total disability based on

those same facts was inconsistent and unjustified. But the grounds for the reversal

by the Board was the ALJ’s application of the wrong legal standard to assessing

the facts, not the validity of the facts themselves. The ALJ’s findings were

sufficient to support his determination that Garrison was permanently totally

disabled.

             M&M’s next argument concerns the ALJ’s finding that Garrison was

entitled to PTD benefits from the date of reopening, rather than from the date of

the surgery a year later. M&M argues that because the ALJ and the Board had

previously held that Garrison was not entitled to TTD benefits commencing on the

date of reopening, PTD benefits should not have been awarded from that date

either.

             In addressing this argument, the Board held that the ALJ’s award was

in accordance with Sweasy v. Wal-Mart Stores, Inc., 295 S.W.3d 835 (Ky. 2009)


                                         -9-
which held that entitlement to benefits commenced at the time of the injury.

“[T]he impairment deemed to be permanent at MMI ‘arises’ when a harmful

change in the human organism occurs.” Id. at 836. The Board stated that

Garrison’s increase in impairment “was a product of the underlying cervical

condition requiring surgery, not necessarily the surgery itself.”

               The Board further held that the ALJ was not bound by his previous

determination because the ALJ did not determine Garrison is entitled to PTD

benefits commencing on the date of the motion to reopen until the second opinion

on remand rendered on November 25, 2020. We agree with the Board that this

issue was not res judicata, and the language of the statute permits the ALJ to make

a fresh determination regarding the commencement date of benefits as part of his

reconsidering whether Garrison was entitled to PPD benefits.

               Third and finally, M&M argues that the ALJ improperly combined the

non-work-related impairment resulting from the non-work-related fusion at C4-5

with the work-related impairment and disability. M&M argues that Garrison’s

disability stems from both work-related and non-work-related impairments and

contends the ALJ should have analyzed and carved out what percentage of the

disability is attributable solely to the work-related impairment. It points out that no

physician has opined that Garrison’s disability is completely attributable to the

work injury.


                                         -10-
             In addressing the issue of the “carve out,” the Board repeated the

analysis in its opinion of October 2, 2020, which stated there was no support for

the suggestion that Dr. Sexton offered any impairment rating for that portion of the

second surgery implicating C4-5 (the non-work-related portion of the repair). The

Board further noted that M&M did not appeal from the October 2, 2020 opinion

and therefore that determination has become the law of the case. In arriving at this

conclusion, the Board did not misconstrue the law nor did it err in assessing the

evidence. The ALJ’s award does not improperly attribute a portion of Garrison’s

disability to a non-work-related impairment.

             For the foregoing reasons, the opinion of the Board affirming the

second amended opinion and award on remand and the order overruling the

petition for reconsideration are affirmed.



             ALL CONCUR.




BRIEF FOR APPELLANT:                         BRIEF FOR APPELLEE JAMES
                                             GARRISON:
Ann F. Batterton
Thomas M. Edelen                             Alan S. Rubin
Louisville, Kentucky                         Louisville, Kentucky




                                        -11-